Citation Nr: 1617353	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-47 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Whether there is a valid appeal regarding the disability ratings assigned for a left knee disability.  

2.  Entitlement to an increased rating for a left knee surgical scar.  

3.  Entitlement to a separate compensable rating for leg length discrepancy.  


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1971 to August 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the RO in Roanoke, Virginia.  Original jurisdiction over the claims file is currently with the RO in Baltimore, Maryland.

The Veteran submitted claims on August 20, 2014, and January 22, 2016, which raised multiple issues.  To date, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2015).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to determine whether there is a valid appeal with respect to the left knee disability rating, and if so, to issue a Supplemental Statement of the Case with respect to that appeal, and to issue a Statement of the Case regarding the ratings for a left knee surgical scar and leg length discrepancy.  

Since the Veteran perfected his appeal of the left knee rating in November 2010, there have been material changes in the condition of his left knee, including a total knee replacement in March 2013.  In addition, the RO has obtained a VA knee examination in June 2014 and has added a substantial number of VA outpatient records to the claims file.  However, the RO has never issued a Supplemental Statement of the Case addressing the left knee rating; the most recent appeal document issued by the RO addressing this issue is the May 2010 Statement of the Case.  This is particularly significant in light of a June 27, 2013, letter from the Veteran to the RO which stated: "I am withdrawing the appeal for left knee condition with agreement that I get temporary 100% for total knee replacement surgery."  It cannot be determined from a review of the record whether any specific action was taken with respect to this letter.  However, in a rating decision dated June 28, 2013, the RO granted a temporary 100 percent rating for total knee replacement surgery apparently fulfilling the Veteran's request.  In light of the RO's failure to issue any subsequent Supplemental Statements of the Case addressing this issue in spite of the addition of pertinent evidence to the claims file, this raises the question whether the RO has determined that the appeal was withdrawn.  The Board acknowledges that the VA Form 8 indicates that the rating issue is still on appeal; however, this is not a determination by the RO but a procedural document.  

Before the Board can proceed to address the left knee rating, a determination is necessary as to whether the appeal of the left knee rating was effectively withdrawn in June 2013, and if so, what issues, if any, from the October 2009 rating decision, remain on appeal.  

In a July 2014 rating decision, the RO, among other things, granted service connection for a left knee surgical scar and assigned a 0 percent rating, effective March 8, 2013.  The RO also denied a separate compensable rating for a leg length discrepancy.  In August 2014, the Veteran filed a Notice of Disagreement with the disability rating assigned for the scar and with the denial of a separate compensable rating for leg length discrepancy.  To date, a Statement of the Case has not been issued addressing these issues.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether there is a valid appeal with respect to any issue emanating from the October 2009 rating decision.  Specifically determine whether the Veteran effectively withdrew the appeal of the rating(s) for left knee disability.  

2.  Issue a Statement of the Case pertaining to the issues of entitlement to a disability rating in excess of 0 percent for the left knee surgical scar and entitlement to a separate compensable rating for a leg length discrepancy, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over these issues, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

3.  If it is determined that the appeal of the left knee rating was not withdrawn, but remains in effect, readjudicate that issue in light of the additional evidence received since the May 2010 Statement of the Case.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


